Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 3, 2020                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160920(56)(57)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  HARVEY HANEY,                                                                                         Elizabeth T. Clement
           Plaintiff-Appellant,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     SC: 160920
  v                                                                  COA: 348163
                                                                     Ingham CC: 18-000254-CZ
  MICHIGAN TOWNSHIPS ASSOCIATION,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion of the Michigan Municipal League,
  Michigan Association of Counties, and Michigan Library Association to file a joint brief
  amicus curiae is GRANTED. The amicus brief submitted on March 31, 2020, is accepted
  for filing. On further order of the Chief Justice, the motion of plaintiff-appellant to file a
  response to that amicus brief is GRANTED. The response will be accepted for filing if
  submitted within 21 days of this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    April 3, 2020

                                                                                Clerk